DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150078038 (Kikkawa, which will referred to as Kikkawa’038) in view of US 20130242618 (Kikkawa, which will be referred to as Kikikawa’618).
Concerning claim 1, Kikkawa’038 discloses a transistor, comprising (According to Figs. 1A-3B):
a channel layer (2b) and a barrier layer (2d) stacked on top of each other; and
a source (7), a drain (8), and a gate (9) spaced apart from one another on a side of the barrier layer distal to the channel layer, wherein the gate is between the source and the drain, a P-
wherein two side edge regions (3a) of the P-cap layer respectively close to the source and the drain are two electric field modulation regions spaced apart from each other, and the electric field modulation regions are capable of inducing positive charges under a positive gate-source voltage ([0048]).
Kikkawa’038 does not disclose an insulating material between the P-cap layer and the source, and the insulating material between the P-cap layer and the drain.
Kikkawa’618 discloses a HEMT device in which a p-GaN (P-cap) is formed and an insulating layer (150) is formed between the P-cap layer and the source and drain layer. Kikkawa’618 discloses that the protection layer (150) is formed to have an opening over the p-cap layer ([0046] and Fig. 10B) in the area where a gate is to be formed. A gate is subsequently formed in the region where the opening of the protection layer is formed (Fig. 10B). Additionally the protection layer is patterned to form openings where the source and drain regions are subsequently formed ([0046]-[0048] and Fig. 11A), and then source and drain regions are formed in the opening defined by the openings in the protection layer (150). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to the insulating layer (protection layer of Kikkawa’618) in the invention of Kikkawa’038 in order to allow for precise placement of the gate, source and drain structures in relation to the P-cap layer as shown and disclosed in the invention of Kikkawa’618.
Continuing to claim 2, Kikkawa’038 discloses the electric field modulation regions are high resistance zones formed by doping two side edge regions of the P-cap layer respectively close to the source and the drain with a doping element ([0046]-[0049]).
Considering claim 3, Kikkawa’038 discloses the doping element comprises any one or more of argon, fluorine, nitrogen, oxygen, silicon, iron, carbon, and boron ([0046]).
Referring to claim 4, Kikkawa’038 discloses the P-cap layer has a thickness of 20 nm to 1000 nm ([0032]), and
each of the electric field modulation regions extends downward from a surface of the P-cap layer close to the gate by an extending distance less than or equal to the thickness of the P-cap layer (Fig. 3B).
Referring to claim 5, Kikkawa’038 discloses wherein of the two electric field modulation regions, one close to the source is a first electric field modulation region, and the other close to the drain is a second electric field modulation region (Fig. 3B).
Kikkawa’038 does not disclose an edge of the first electric field modulation region close to the source is an edge of the P-cap layer close to the source, an edge of the first electric field modulation region distal to the source is between a first limit and a second limit, the first limit is 400 nm away from a first edge line and at a side of the first edge line close to the source, and the second limit is 500 nm away from the first edge line and at a side of the first edge line distal to the source, the first edge line being an edge line, close to the source, of a contacting area between the gate and the P-cap layer, and
an edge of the second electric field modulation region close to the drain is an edge of the P-cap layer close to the drain, an edge of the second electric field modulation region distal to the drain is between a third limit and a fourth limit, the third limit is 400 nm away from a second edge line and at a side of the second edge line close to the drain, and the fourth limit is 500 nm away from the second edge line and at a side of the second edge line distal to the drain, 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Therefore absent evidence that the claimed relative dimensions of the claimed invention would cause the device to form differently than the prior art device, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to design the relative dimensions of the electric field modulations portions based on design choice.
	Regarding claim 6, Kikkawa’038 discloses the transistor is a gallium nitride transistor ([0028]).
	As to claim 7, Kikkawa’038 discloses a substrate (1), wherein the channel layer is closer to the substrate than the barrier layer (Fig. 3B).
	Pertaining to claim 8, Kikkawa’038 discloses a method for manufacturing a transistor, wherein the transistor is the transistor of claim 1, and the method comprises:
a step of forming the channel layer and the barrier layer (Kikkawa’038 [0029]-[0032]), a step of forming the P-cap layer (Kikkawa’038 [0037] and [0046]) having the electric field modulation regions, and a step of forming the source, the drain, and the gate (Kikkawa’038 [0052] and [0060]) (Kikkawa’038 Figs. 1A-3B) and insulating layer (Kikkawa’618 Figs. 10B-11B and [0046]-[0048]).
	Concerning claim 9, Kikkawa’038 discloses wherein the step of forming the P-cap layer having the electric field modulation regions comprises:
forming a P-type semiconductor material layer, doping two regions of the P-type semiconductor material layer spaced apart from each other to form high resistance zones by ion implantation ([0046]), and then etching the P-type semiconductor material layer such that the remaining P-type semiconductor material layer forms the P-cap layer and the remaining high resistance zones form the electric field modulation regions ([0053] and Figs. 2B and 3A).
Continuing to claim 10, Kikkawa’038 discloses wherein the step of forming the channel layer and the barrier layer comprises:
forming the channel layer and the barrier layer by epitaxial growth, respectively ([0031]).
Considering claim 11, Kikkawa’038 discloses wherein the step of forming the P-cap layer having the electric field modulation regions comprises:
forming the P-cap layer, and doping the two side edge regions of the P-cap layer respectively close to the source and drain to form high resistance zones by ion implantation, the high resistance zones being electric field modulation regions ([0046] and Figs. 2B and 3A).

Response to Arguments

Applicant’s arguments, see page 5 of the amendments, filed 11/20/2020, with respect to the rejection(s) of claim(s) 1 and 8 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20130242618 (Kikkawa, which will be referred to as Kikikawa’618).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140091316 discloses a HEMT device in which Ar is doped in the regions between the gate and source and drain as a means for electric field modulation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	03/05/21

/FERNANDO L TOLEDO/            Supervisory Patent Examiner, Art Unit 2897